DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mettler (U.S. Design Patent No. D418,711) in view of Fiore (U.S. Patent No. 4,550,458).
Regarding claim 1, Mettler teaches in Figure 1 (annotated below) a sleep aid apparatus comprising: a central support element (A); a first shoulder support element (B) extending beyond the central support element (A); and a first mid-torso support element (C) extending beyond the central support element (A), wherein, the first shoulder support element (B) and the first mid-torso support elements (C) are spaced apart from each other creating an opening (D), between the first shoulder support element (B) and the first mid-torso support element (C), wherein the opening is sized and shaped for allowing a user’s arm to be positioning in the opening while using the apparatus. Examiner notes that the functional limitations of claim 1 are capable of being performed by Mettler based upon the inherent size/proportional differences of humans and Mettler’s sizing for “neck support”. See MPEP 2114 for further discussion.  

    PNG
    media_image1.png
    426
    618
    media_image1.png
    Greyscale

Mettler does not teach wherein front surfaces of the central support element, the first shoulder support element, and the first mid-torso support element form a concave curved surface configured to fit against a user’s torso, and wherein back surfaces of the central support element, the first shoulder support element, and the first mid-torso support element form a convex curved surface configured to be oriented away from the user’s torso. Fiore teaches in Figures 1, 8, 11, 13 and 14 wherein front surfaces of a central support element (30) and wing support elements (27) form a concave curved surface configured to fit against a user, and wherein back surfaces of the central support element (30) and wing support elements (27) form a convex curved surface configured to be oriented away from the user’s torso. Fiore utilizes buttons (22) and straps (23) to hold the pillow in a wrapped around position which makes the pillow usable in a variety of user positions, such as side-lying and sitting. In view of Fiore, it 
Regarding claim 2, Mettler teaches in Figure 1 (annotated above) the apparatus of claim 1 further comprising a second shoulder support element (E) extending from the central support element (A) in an opposite but substantially parallel direction from the first shoulder support element (B).  
Regarding claim 3, Mettler teaches in Figure 1 (annotated above) the apparatus of claim 1 further comprising a second mid-torso support element (F) extending from the central support element (A) in an opposite but substantially parallel direction from the first mid-torso support element (C).  
Regarding claim 4, Mettler teaches in Figure 1 (annotated above) the apparatus of claim 1, further comprising a second shoulder support element (E) extending from the central support element (A) in an opposite but substantially parallel direction from the first shoulder support element (B), and a second mid-torso support element (F) extending from the central support element (A) in an opposite but substantially parallel direction from the first mid- torso support element (C), wherein the second shoulder support element (E) and the second mid-torso support elements (F) are spaced apart from each other creating a second opening (G), between the second shoulder support element (E) and the second mid-torso support element (F), through which a user may slide his or her second arm while using the apparatus. Examiner notes that the functional limitations of claim 4 are capable of being performed by Mettler based upon the inherent size/proportional differences of humans and Mettler’s sizing for “neck support”. See MPEP 2114 for further discussion. 
Regarding claim 5, Mettler teaches in Figure 1 (annotated above) the apparatus of claim 1, wherein the first shoulder support element (B) is configured to extend from a user's mid-clavicular line to the lateral borders of the user's shoulders.  Examiner notes that the functional limitations of claim 5 are capable of being performed by Mettler based upon the inherent size/proportional differences of humans and Mettler’s sizing for “neck support”. See MPEP 2114 for further discussion. 
Regarding claim 6, Mettler teaches in Figure 1 (annotated above) the apparatus of claim 2, wherein the first shoulder support element (B) and the second shoulder support element (E) are configured to extend from a user's mid-clavicular line to the lateral borders of the user's shoulders.  Examiner notes that the functional limitations of claim 6 are capable of being performed by Mettler based upon the inherent size/proportional differences of humans and Mettler’s sizing for “neck support”. See MPEP 2114 for further discussion. 
Regarding claim 7, Mettler teaches in Figure 1 (annotated above) the apparatus of claim 4, wherein the first shoulder support element (B) and the second shoulder support element (E) are configured to extend from a user's mid-clavicular line to the lateral borders of the user's shoulders.  Examiner notes that the functional limitations of claim 7 are capable of being performed by Mettler based upon the inherent size/proportional differences of humans and Mettler’s sizing for “neck support”. See MPEP 2114 for further discussion.
Regarding claim 8, Mettler teaches in Figures 1 (annotated above) and 2 the apparatus of claim 1, wherein the first shoulder support element (B) extends further than the first mid-torso support element (C).  
Regarding claim 9, Mettler teaches in Figure 1 (annotated above) and 2 the apparatus of claim 4, wherein the first shoulder support element (B) extends further than the first mid-torso support element (C), and the second shoulder support element (E) extends further than the second mid-torso support element (F).  
Regarding claim 10, Mettler teaches in Figure 1 (annotated above) and 2 the apparatus of claim 1, wherein the first shoulder support element (B) is narrower than the first mid-torso support element (C).  
Regarding claim 11, Mettler teaches in Figure 1 (annotated above) and 2 the apparatus of claim 4, wherein the first shoulder support element (B) is narrower than the first mid-torso support element (C), and the second shoulder support element (E) is narrower than the second mid-torso support element (F).  
Response to Arguments
Applicant’s arguments, see pages 5-6 of the Remarks filed February 25, 2011, with respect to the rejection(s) of claim(s) 5-7 under 35 USC §112(b) and claim(s) 1-13 under 35 USC §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC §103, Mettler in view of Fiore.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/25/2021